                IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF DELAWARE

GENENTECH, INC. and CITY OF
HOPE,

     Plaintiffs and Counterclaim
Defendants,
                                                  Civ. No. 18-924-CFC
      V.

AMGEN INC.,

      Defendant and Counterclaim
Plaintiff.

GENENTECH, INC. and ClTY OF
HOPE,

     Plaintiffs and Counterclaim
Defendants,
                                                  Civ. No. 18-1363-CFC
      v.

SAMSUNG BIOEPSIS CO., LTD.,

      Defendant and Counterclaim
Plaintiff.

Michael P. Kelly, Daniel M. Silver, MCCARTER &ENGLISH, LLP, Wilmington,
Delaware. Counsel for Plaintiffs in C.A. No. 18-924-CFC.

Frederick L. Cottrell, Ill, Jason J. Rawnsley, RICHARDS, LAYTON & FINGER,
P.A., Wilmington, Delaware. Counsel for Plaintiffs in C.A. No. 18-1363-CFC.

William F. Lee, Lisa J. Pirozzolo, Emily R. Whelan, Kevin S. Prussia, Andrew J.
Danford, WILl\,1ER CUTLER PICKERING HALE AND DORR LLP, Boston,
Massachusetts; Robert J. Gunther Jr., WILMER CUTLER PICKERING HALE
AND DORR LLP, New York, New York; Daralyn J. Durie, Adam R. Brausa,
DURIE TANGRI LLP, San Francisco, California. Counsel for Plaintiffs in C.A. No.
18-924-CFC and C.A. No. 18-1363-CFC.

Neal C. Belgam, Eve H. Ormerod, SWTH KATZENSTEIN & JENKINS LLP,
Wilmington, Delaware; Michelle Rhyu, Susan Krumplitsch, Daniel Knauss,
COOLEY LLP, Palo Alto, California; Orion Armon, COOLEY LLP, Broomfield,
Colorado; Eamonn Gardner, COOLEY LLP, San Diego, California. Counsel for
Defendant Amgen Inc.

David E. Moore, Bindu Palapura, POTTER ANDERSON & CORROON LLP,
Wilmington, Delaware; Dimitrios T. Drivas, Scott T. Weingaertner, Amit H.
Thakore, Holly Tao, WHITE & CASE LLP, New York, New York. Counsel for
Defendant Samsung Bioepis Co., Ltd.




                        MEMORANDUM OPINION




June 14, 2019
Wilmington, Delaware
                                      Ol@C~
                                CONNOLLY, UNITED STSoisTRICT JUDGE

        This action arises under the Biologics Price Competition and Innovation Act

("BPCIA"), 42 U.S.C. § 262, and involves biosimilar versions of Herceptin®, a

drug used to treat breast cancer. Pending before me is the matter of claim

construction pursuant to Markman v. Westview Instruments, Inc., 517 U.S. 3 70

(1996). Plaintiffs Genentech, Inc. and City of Hope (collectively, "Genentech")

and Defendants Amgen, Inc. ("Amgen") and Samsung Bioepsis Co., Ltd.

("Samsung," and collectively with Amgen, "Defendants") have asked me to

construe the meaning of terms set forth in U.S. Patent Nos. 7,993,834 ("the '834

patent"); 8,076,066 ("the '066 patent"); 8,574,869 ("the '869 patent"); 8,512,983

("the '983 patent"); and 7,390,660 ("the '660 patent"). D.I. 60; D.I. 121. 1

         I held a Markman hearing on April 24, 2019. 2 D.I. 182. I ruled from the

bench with respect to one of the disputed terms. See Id. at 12:3-14:14 (adopting

Genentech's proposed construction of"A method for increasing likelihood of


1
    All citations are to the docket for C.A. No. 18-924 unless stated otherwise.
2
  Two of the terms at issue in this case are also at issue in Genentech v. Amgen,
C.A. 17-1407 (the "Avastin case"). Oral argument on the overlapping terms was
held in the Avastin case on April 2, 2019 and April 23, 2019. See C.A. 17-1407,
D.I. 340 at 5:8-83:10 ("following fermentation") and D.I. 345 at 18:18-96:21
("glutamine-free"). Samsung appeared in the Avastin case to state that it has "the
same position as Amgen" on glutamine-free, "so we don't need to ... argue it on
[April] 24th." D.I. 345 at 96:5-8.
                                            2
effectiveness of breast cancer treatment with humanized anti-ErbB2 antibody

huMAb4D5-8"). The parties also agreed during the hearing that I could assign

another disputed term ("Pre-Harvest [Culture Fluid]") its plain and ordinary

meaning. See id. at 90. I address in this Memorandum Opinion the remaining

disputed terms.

 I.    STANDARD OF REVIEW

      "It is a bedrock principle of patent law that the claims of a patent define the

invention to which the patentee is entitled the right to exclude." Phillips v. AWH

Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005). "'[T]here is no magic formula or

catechism for conducting claim construction.' Instead, the court is free to attach

the appropriate weight to appropriate sources 'in light of the statutes and policies

that inform patent law."' SoftView LLC v. Apple Inc., 2013 WL 4758195, at *1 (D.

Del. Sept. 4, 2013) (quoting Phillips, 415 F.3d at 1324). Construing the claims in a

patent is a question of law. Markman v. Westview Instruments, Inc., 52 F.3d 967,

977-78 (Fed. Cir. 1995), aff'd, 517 U.S. 370, 388-90 (1996).

      Unless a patentee acts as his own lexicographer by setting forth a special

definition or disavows the full scope of a claim term, the words in a claim are to be

given their ordinary and accustomed meaning. Thorner v. Sony Comput. Entm 't

Am. LLC, 669 F.3d 1362, 1365 (Fed. Cir. 2012). "[T]he ordinary and customary


                                          3
meaning of a claim term is the meaning that the term would have to a person of

ordinary skill in the art in question at the time of the invention, i.e., as of the

effective filing date of the patent application." Phillips, 415 F.3d at 1313. A

person of ordinary skill in the art ("POSITA") "is deemed to read the claim term

not only in the context of the particular claim in which the disputed term appears,

but in the context of the entire patent, including the specification." Id. at 1313.

"[T]he specification is always highly relevant to the claim construction analysis.

Usually, it is dispositive; it is the single best guide to the meaning of a disputed

term." Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir.

1996).3

       The court may also consider extrinsic evidence, which "consists of all

evidence external to the patent and prosecution history, including expert and

inventor testimony, dictionaries, and learned treatises." Phillips, 415 F.3d at 1317.



3
  Section 112(b) of Title 35 provides that "[t]he specification shall conclude with
one or more claims[.]" This language makes clear that the specification includes
the claims asserted in the patent, and the Federal Circuit has so held. See
Markman, 52 F.3d at 979 ("Claims must be read in view of the specification, of
which they are part"). The Federal Circuit and other courts, however, have also
used "specification" on occasion to refer to the written description of the patent as
distinct from the claims. See, e.g., id. ("To ascertain the meaning of claims, we
consider three sources: The claims, the specification, and the prosecution
history."). To avoid confusion, I will refer to the portion of the specification that is
not the claims as "the written description."

                                             4
"Extrinsic evidence is to be used for the court's understanding of the patent, not for

the purpose of varying or contradicting the terms of the claims." Markman, 52

F.3d at 981. "The construction that stays true to the claim language and most

naturally aligns with the patent's description of the invention will be, in the end,

the correct construction." Renishaw PLC v. Marposs Societa 'per Azioni, 158 F.3d

1243, 1250 (Fed. Cir. 1998).

II.      CONSTRUCTION OF DISPUTED TERMS

         A. "Wherein The Patient's Cancer Cells Express HER2 At AO Or 1+
            Level By Immunohistochemistry" ('066 patent)4

    Genentech's "wherein the patient's cancer cells have an antigen level
    Construction corresponding to a 0 or 1+ score for HER2 by any
                 immunohistochemistry test"

    Amgen's      "wherein the patient's cancer cells have been found to express
    Construction HER2 at a 0 or 1+ level by any immunohistochemistry test"

    Court's      "wherein the patient's cancer cells have been found to express
    Construction HER2 at a 0 or 1+ level by any immunohistochemistry test"

                   1. Background

         Claim 1 of the '066 patent, reformatted for clarity, recites:

          A method of identifying and treating a breast cancer patient disposed
          to respond favorably to a HER2 antibody, huMAb4D5-8,

          which method comprises detecting her2 gene amplification in cancer
          cells in a breast tissue sample from the patient and treating the patient


4
    This term is not at issue in the case between Genentech and Samsung.
                                              5
       with her2 gene amplification with the HER2 antibody in an amount
       effective to treat the breast cancer,

       wherein the patient's cancer cells express HER2 at a Oor I+ level by
       immunohistochemistry.

'066 patent at 22:22-64 (emphasis added).

      Some technical background is helpful in understanding the intrinsic

evidence. Trastuzumab, the active ingredient in Herceptin®, is an antibody that

binds to the protein HER2, a receptor on the surface of a cell, and slows the growth

of "HER2-positive" cancer cells. The HER2 protein is encoded by the HER2 gene.

A normal cell has two copies of the HER2 gene. In patients with certain types of

breast cancer, cells have extra copies of the HER2 gene. The relevant field of art

refers to the extra copies of the HER2 gene as "amplification." Having extra

copies of the HER2 gene results in a higher than normal level (i.e.,

"overexpression") of the HER2 protein. Thus, amplification of the HER2 gene is

said to result in the overexpression of the HER2 protein.

      At the time of the invention, there were two ways to test a sample of breast

cancer tissue: (i) immunohistochemistry ("IHC") tests, which measured antigen

levels (i.e., overexpression of the HER2 protein), and (ii) fluorescence in-situ

hybridization ("FISH") tests, which measured the number DNA copies of the

HER2 gene (i.e., amplification). In general, pathologists evaluated IHC assays

using a 0, 1+, 2+, and 3+ scoring system. A score ofO to I+ was considered
                                          6
HER2-negative. A score of 2+ was considered "borderline" or "equivocal." A

score of 3+ was considered HER2-positive. At the time of the invention, it was

known in the art that IHC tests could yield false negative results that excluded

patients from treatment who might otherwise have benefitted from it.

                2. Analysis

      Genentech and Amgen dispute the meaning of"wherein the patient's cancer

cells express HER2 at a O or l+ level by immunohistochemistry." The crux of the

dispute is whether this "wherein" clause requires that an IHC test be performed as

a step in the claimed method. Amgen argues that an IHC test is required.

Genentech contends the test is not necessary. I agree with Amgen.

      First, claim 1 describes a "method of identifying and treating a breast cancer

patient disposed to respond favorably to a HER2 antibody ... wherein the patient's

cancer cells express HER2 at a O or l+ level by immunohistochemistry." Id. at

22:22 (emphasis added). To identify a patient with an IHC score of O or 1+, an

IHC test has to be performed on that patient's cancer cells.

      Genentech admits that the "wherein" clause is "a substantive claim

requirement" and that infringement of claim 1 requires "that the patient's cancer

cells express HER2 at a zero or one-plus level." D.I. 182 at 43: 19-20. It argues,

however, that


                                          7
             [t]here are multiple ways that one might determine that.
             One might do a test and one might go back and look at
             patient samples as patients who were screened using FISH
             and who were then treated with Herceptin and determine
             what the IHC result for those patients would be. One might
             also perform a statistical analysis, which is common in
             patent cases in evaluating the scope of infringement.

Id. at 24:22-25:3.

      There are two problems with this argument. First, conducting an IHC test

after a patient's treatment effectively reads "identifying" out of the claimed

method. "[I]t is well settled that claims are not to be interpreted so as to render

claim language meaningless." Dade Behring Marburg GmbH v. Biosite

Diagn,ostics, Inc., 1998 WL 552962, at* 15 (D. Del. July 24, 1998). If"identifying

... a breast cancer patient disposed to respond favorably to a HER2 antibody" is to

have meaning, the identification of the patient must be part of the claimed method.

And if the "wherein" clause is, as Genentech admits, a substantive requirement,

then the ascertainment of the patient's HER2 level "by immunohistochemistry"

must be part of the identification.

      Second, the claim calls for the identification and treatment of "a breast

cancer patient." This reference to the singular patient makes clear that the method

does not contemplate the use of statistical analysis of "samples [of] patients who

were screened using FISH." Genentech may be correct that "around 9 to 10


                                           8
percent" of patients with a FISH+ test result "will score a O or 1+ by [ICH]." D.I.

121 at 58. But that does not mean that a particular patient with a FISH+ test

result will have an ICH score ofO or l+. Indeed, accepting Genentech's cited

statistic as true, the odds are that a particular patient with a FISH+ score will not

have an ICH score of O or 1+.

      The patent's written description also largely supports Amgen' s reading of

claim 1. It states that "[a] particular advantage of the invention is that it permits

selection of patients for treatment who, based on immunohistochemical criteria,

would be excluded." '066 patent at 3:22-24; id. at 21 :65-67. This sentence makes

clear that the invention is directed towards the identification (i.e., selection) of

patients whose ICH scores (i.e., immunohistochemical criteria) would hitherto

have excluded them from treatment because of false-negative ICH test results. The

fact that the written description repeatedly refers to an ICH "O or 1+ level" as "a

score," see, e.g., id. at 3:26, 4:2, 18:24, and equates scores with "results," see, e.g.,

id. at 18 :54, provides further evidence that the patent contemplates the selection of

a patient based on the results determined by an actual ICH test.

      The prosecution history also makes clear that the claimed method requires

the performance of an IHC test. Claim 1 originally did not have the "wherein"

clause and, therefore, described a method that relied solely on FISH to "detect[ ]


                                            9
HER2 gene amplification" in a breast tissue sample taken from the patient. D.I.

60-5 at J .A. 1719. The Examiner rejected the claim as obvious in light of Baselga,

Pauletti, and Persons. Id. at J.A. 1729-30. Baselga taught that breast cancer

patients "should be screened for overexpression ofHer2 before treatment." Id. at

1730 (emphasis added). Pauletti and Persons taught that "detection of Her2 gene

amplification using FISH is superior to immunochemistry [sic] for assessing Her2

status in patients with breast cancer." Id. Thus, the Examiner concluded that one

would have been motivated to use FISH instead ofIHC to assess HER2 status

before treatment, because both Pauletti and Persons taught the advantages of the

FISH technique. Id. Genentech overcame the rejection by adding the "wherein"

clause to claim 1. Id. at J.A. 1735-36. The Examiner accepted Genentech's

amendment, because the "wherein" clause "chang[ed] the scope of the claims to a

method for treating patients that express HER2 at 0 or I+ level by

immunohistochemistry and also have a HER2 gene amplification." Id. at J.A.

1740-41 (emphasis added).

      In its remarks to the Examiner, Genentech stated that support for the

amendment could be found in the written description's statement that

"[i]dentification of FISH+ patients in the 1+ and O sub-groups might identify

subjects who, though failing the IHC criteria for HERCEPTIN® treatment, would


                                         10
likely benefit from HERCEPTIN® treatment" See Id. at J.A. 1736 (asserting that

the "wherein" clause amendment is "supported ... by page 28, line 27-29" of the

original specification, which ultimately became lines 19:42-47 of the '066 patent).

Thus, Genentech specifically linked patients who received a failing IHC score to

the disputed claim limitation. Having disclaimed a method that did not require

IHC testing, Genentech cannot now recapture claim scope it relinquished during

prosecution. See Omega Eng'g, Inc. v. Raytek Corp., 334 F.3d 1314, 1323 (Fed.

Cir. 2003) ("The doctrine of prosecution disclaimer ... preclud[es] patentees from

recapturing through claim interpretation specific meanings disclaimed during

prosecution.").

      Genentech relies heavily on the following excerpt from the written

description:

               [T]he present invention is a powerful adjunct to IHC
               assays for target protein expression level-based selection
               of patients. It can also be employed on its own, i.e.,
               without IHC, to provide initial screening and selection of
               patients.

D.I. 138 at 50 (citing '066 patent at 4:34-37) (emphasis added). This statement,

however, was in the original written description before Genentech added the

"wherein" clause to overcome the Examiner's obviousness rejection just discussed.

See D.I. 60-5 at J.A. 1469. Thus, the "present invention" referred to in the quoted


                                          11
passage describes the method taught by claim 1 before the claim was amended-

i.e., a method claim that required only FISH testing and not IHC testing.

      I also do not find compelling Genentech' s two claim differentiation

arguments. First, Genentech argues that language in dependent claim 3 of the '066

patent would be rendered surplusage under Amgen's construction of independent

claim 1. D .I. 13 8 at 51. It points specifically to claim 3 's requirement that "the

patient's breast cancer cells ha[ve] been subjected to immunohistochemistry assay

andfoundto express HER2 at 0 and 1+ level." '066 patent at 23:2-4 (emphasis

added). The doctrine of claim differentiation, however, does not apply when other

claim language distinguishes the claim scope. Mantech Envtl. Corp. v. Hudson

Envtl. Servs., Inc., 152 F.3d 1368, 1376 (Fed. Cir. 1998). Dependent claim 3 states

in its entirety: "the method of claim 1 wherein a formaldehyde-fixed tissue sample

containing the patient's breast cancer cells has been subjected to

immunohistochemistry assay and found to express HER2 at a 0 or 1+ level." '066

patent at 23: 1-4. Thus, dependent claim 3 is distinguished from and narrower than

independent claim 1 based on the use of a formaldehyde-fixed tissue sample. Id. at

1:30-44, 2:21-35.

      Second, Genentech argues that the difference between claim 2 of the related

'834 patent-which includes a "wherein" clause that expressly states that a


                                           12
patient's cells "have been found to express" HER2 at a 0 or 1+ level-and claim 1

of the '066 patent-which does not include the past tense language "have been

found"-means that the '066 patent does not require that the patient's cells were

"found to express" such ICH test results. See D.I. 121 at 68. But the "wherein"

clauses of both patents were added by Genentech in response to same objection by

the patent examiner. Compare D.I. 60-5 at J.A. 1526, 1531-34 (the '834 patent)

with D.I. 60-6 at J.A. 2147-49 (the '066 patent). Thus, the slight difference in

wording between the two "wherein" clauses should not be interpreted to suggest

different meanings. See Multiform Desiccants, Inc. v. Medzam, Ltd. 133 F.3d

1473, 1480 (Fed. Cir. 1998) ("[T]he doctrine of claim differentiation cannot

broaden claims beyond their correct scope, determined in light of the specification

and the prosecution history and any relevant extrinsic evidence."). The common

written description and prosecution history of the '834 and '066 patents suggest

that both sets of claims are properly construed to cover the same subject matter.

See Nystrom v. TREX Co., Inc., 424 F.3d 1136, 1143 (Fed. Cir. 2005) ("Different

terms or phrases in separate claims may be construed to cover the same subject

matter where [the intrinsic evidence indicates] that such a reading of the terms or

phrases is proper.").




                                         13
      Accordingly, I will adopt Amgen's proposed construction. The disputed

claim limitation in claim 1 of the '066 patent, which states "wherein the patient's

cancer cells express HER2 at a 0 or 1+ level by immunohistochemistry," means

"wherein the patient's cancer cells have been found to express HER2 at a 0 or 1+

level by any immunohistochemistry test."

      B. "Following Fermentation" ('869 patent)

 Genentech's     "After the end of the cell growth and antibody production phases
 construction    (which is indicated by a change in the cell culture environment
                 that substantially ends cell growth and antibody production)"

 Amgen's         "steps starting with initiation of purification"
 construction

 Samsung's    "after all the steps that occur in the production fermenter''
 construction

 Court's         I am unable to construe the limitation at this time
 construction

             1. Background

      Claim 1 of the '869 patent, reformatted for clarity, teaches

        [a] method for the prevention of the reduction of a disulfide bond in
        an antibody expressed in a recombinant host cell,

        comprising, following fermentation, sparging the pre-harvest or
        harvested culture fluid of said recombinant host cell with air,

        wherein the amount of dissolved oxygen (dO2) in the pre-harvest or
        harvested culture fluid is at least 10%.



                                          14
'869 patent at 107:44-49 (emphasis added). As stated, the goal of the invention is

to prevent the reduction of disulfide bonds in the antibody expressed in a

recombinant host cell.

             2. Analysis

      The construction of "following fermentation" involves two questions. First,

what is "fermentation?" And second, when does "fermentation" end?

      Amgen dodges the first question. It argues that "following fermentation" is

indefinite, because the phrase does not "provide clear guidance for when

'fermentation' ends and 'following fermentation' begins[.]" D.I. 121 at 68.

Amgen does not say that the term "fermentation" itself is indefinite; and although

Amgen argues that the '869 patent "does not use 'fermentation' in the ordinary

way," id., it makes no attempt to explain "the way" the patent does use the term.

Samsung defines "fermentation" as "the steps that occur in the production

fermenter." Id. at 63. Genentech equates "fermentation" with "the cell growth and

antibody production phases." Id.

      Although the '869 patent has a lengthy section titled "Definitions," it does

not provide definitions for "fermentation," "fermenter,"5 or "production."




5
  "Fermenter" does not appear in the patent. The patent uses but does not define
"fermentor."
                                      15
Language in column 9 of the patent suggests that "fermentation" is synonymous

with "production":

               It is emphasized that the fermentation, recovery and
               purification methods described herein are only for
               illustration purposes. The methods of the present invention
               can be combined with any manufacturing process
               developed for the production, recovery and purification of
               recombinant proteins.

'869 patent at 29:4-8 (emphasis added). The use of the words "following

fermentation" immediately after a description of the "production phase" in another

portion of the patent's written description provides further evidence that the

patentee understood fermentation and production to mean the same thing. See id.

at 26:29-41.

      Language in column 22 of the patent, however, suggests that fermentation is

not synonymous with production. Specifically, lines 10 through 13 of column 22

provide that "non-specific methods can also be used to prevent the reduction [sic]

of disulfide bond reduction [sic] following fermentation during the recombinant

production of recombinant proteins." This sloppy language is unfortunately typical

of the patent. Because of its two references to "reduction," the sentence describes

an invention that does the exact opposite of what is described in the patent's

Abstract and taught by Claim I-that is, the sentence literally teaches a method to

achieve the prevention of "the reduction of the reduction" of disulfide bonds. I

                                           16
assume, therefore, that either the phrase "the reduction of' that precedes "disulfide

bond" or the word "reduction" that follows "disulfide bond" is a typographical

error.

         Correcting that error, however, does not cure the sentence's ambiguities.

The corrected sentence (i.e., with only one reference to "reduction") can be read in

two different ways with respect to the relationship between fermentation and

production: either ( 1) the prevention of disulfide bond reduction occurs during a

production process that comes after fermentation, or (2) the prevention of disulfide

bond reduction occurs after the completion of a fermentation process that itself

occurs and is completed during production. In the first case, fermentation occurs

before production. In the second case, fermentation occurs during production. In

both cases, fermentation is neither coterminous with nor the same thing as

production.

         Language in Column 1 of the patent only adds to the confusion over the

relationship between fermentation and production:

               Usually, to begin the production cycle, a small number of
               transformed recombinant host cells are allowed to grow in
               culture for several days (see, e.g., FIG. 23). Once the cells
               have undergone several rounds of replication, they are
               transferred to a larger container where they are prepared
               to undergo fermentation. The media in which the cells are
               grown and the levels of oxygen, nitrogen and carbon


                                            17
             dioxide that exist during the production cycle may have a
             significant impact on the production process.

Id. at 1:52-2:9 (emphasis added). It is clear from this quoted passage that

fermentation occurs after "several rounds of replication" and that "replication"

refers to the initial growing "in culture for several days" of a small number of

transformed recombinant host cells. Because of the ambiguous phrase ''to begin

the production cycle," however, it is unclear whether this replication is the

beginning of the production cycle or whether it precedes (and lays the foundation

for) the production cycle. Thus, it is not clear whether the production cycle begins

before fermentation takes place. To compound the confusion, the quoted passage

refers in one sentence to "the production cycle" and "the production process," and

it does not make clear whether these terms refer to the same thing. The confusion

is further compounded because the patent variably uses "production" throughout




                                          18
its written description. 6 And although the passage describes the transfer of cells to

a larger container where they are ''prepared to undergo fermentation," it does not

indicate when fermentation begins, let alone when it ends or what it encompasses.

      In sum, the patent neither defines fermentation nor allows for a cogent

inference of the term's meaning. Moreover, the parties have not identified any

prior art cited in the patent or anything from the prosecution history that would

enable me, based solely on the intrinsic evidence, to construe reasonably the

meaning of"fennentation" (and, consequently, the meaning of"following

fermentation"). Accordingly, I cannot construe the term based on the intrinsic

evidence and therefore will a convene a hearing to determine if "following

fermentation" can be construed by resort to extrinsic evidence or is invalid for

indefiniteness.



6
  For example, at times, the patent equates "production" with "manufacturing."
Compare '869 patent at 2:17-19 (referring to a "manufacturing, recovery and
purification process" (emphasis added)) with id. at 25:40-41, 28:38-39 (referring to
a ''production, recovery and purification" process (emphasis added)). At other
times, the patent describes "production" as encompassing "manufacturing" and
other processes. See, e.g., id. at 2:13-19 ("[D]uring the recombinant production of
polypeptides ... , it is essential to protect and retain the disulfide bonds throughout
the manufacturing, recovery and purification process." (emphasis added)). And at
other times the patent describes "manufacturing" as encompassing "production"
and other processes. See, e.g., id. at 29:6-8 (stating that "[t]he methods of the
present invention can be combined with any manufacturing process developed for
the production, recovery and purification of recombinant proteins" (emphasis
added)).
                                              19
      C. "A glutamine-free production culture medium" ('983 patent)

Genentech's Construction:        "A production culture medium that is essentially
                                 free of glutamine"

Defendants' Construction:        "culture medium used in the production phase
                                 that does not contain glutamine when
                                 formulated"

Court's Construction:            "a culture medium used in the production phase
                                 that is not formulated or supplemented with
                                 glutamine"

                1. Background

      Claim 1 of the '983 patent, reformatted for clarity, teaches:

       A process for producing a polypeptide in a mammalian host cell
       expressing said polypeptide,

         comprising culturing the mammalian host cell in a production phase
         of the culture in a glutamine-free production culture medium
       · containing asparagine,

       wherein the asparagine is added at a concentration in the range of 7 .5
       mMto 15 mM.


'983 patent at 49:12-17 (emphasis added).

      Antibodies, like trastuzumab, are polypeptides, manufactured by culturing

genetically-engineered cells inside tanks called bioreactors. The cells in the

bioreactor are suspended in a solution called a "cell culture medium," which

supplies, among other things, various nutrients for the cells to consume. Cell

culture media are comprised of "base media" (also sometimes called "basal
                                         20
media") and "feed media." Id. at 1:33-36. A base medium is the initial medium

added to the bioreactor. Feed media are periodically added to the bioreactor to

supplement (or replenish) the nutrients in the base medium. Base media and feed

media are "formulated" (i.e., made or prepared).

      The amino acid glutamine is a nutrient frequently used in the formulation of

base and feed media. Cells not only consume glutamine, they also produce their

own glutamine. As a result, the concentration of glutamine in a cell culture

medium is dynamic, as cells are continually consuming and adding to the

glutamine in the cell culture medium and a manufacturer can also add glutamine at

any time through feed media.

             2. Analysis

      Defendants assert that "a glutamine-free production culture medium" refers

to a cell culture medium used in the production phase of the antibodies that omits

glutamine from the formulation of the base media and/or feed media. D.I. 121 at

91. Genentech takes the position that "a glutamine-free production culture

medium" refers to the concentration of glutamine in the bioreactor at any point

during the production phase. Id. Because cells themselves can produce glutamine

during the production phase, a glutamine-free production culture medium would

not exist in the production phase if"-free" means "the absence of glutamine" or


                                        21
"zero glutamine." Thus, not surprisingly, Genentech proposes that "glutamine-

free" allow for some amount of glutamine and asks me to construe "-free" to mean

"essentially free." Id.

      I find that Defendants' proposed construction better aligns with the patent's

intrinsic evidence and I will construe the limitation similarly to, though not

exactly, the way Defendants do. Specifically, I will construe "a glutamine-free

production culture medium" to mean "a culture medium used in the production

phase that is not formulated or supplemented with glutamine." My reasoning is

threefold.

      First, the written description of the patent states that "the culture media of

the present invention can be based [on] any of the media described in [certain prior

art] provided that glutamine is omitted as an ingredient." '983 patent at 29:5-12

(emphasis added). The words "omitted" and "ingredient" connote preparing a

formulation, not measuring a sample of a cell culture medium.

      Second, the patent links the term "glutamine-free" with media "formulated

with" zero glutamine. It describes, for example, Figure 4 as presenting certain

"[e]ffect[s] of asparagine under glutamine-.free ... conditions," and the caption to

Figure 4 is: "Cases formulated with OmM Glutamine, OmM or 5mM Glutamate,

lOmM Aspartate." Id. at 4:59-60 and Figure 4 (emphasis added). Similarly,


                                          22
Figures 1 through 3 and Example 1 provide the results of a study designed to test

the production of polypeptides in a production medium formulated with various

concentrations of glutamine, including "O" glutamine. Id. at Figures 1-3; id. at

44:26-46:61. As noted above, because cells themselves produce glutamine, a cell

culture medium (which, by definition, contains cells) cannot have "zero"

glutamine. Only the base or feed media-which do not contain cells---can be said

to have zero or an absence of glutamine.

      Third, during the prosecution history, both the Patent Examiner and

Genetech used "glutamine-free" to describe media that omitted glutamine as an

ingredient in their formulations. The Patent Examiner rejected claim 1 of the '983

patent as anticipated by Nagle, Tomei, and Kurano, because each taught a

"glutamine-free medium." D.I. 60-9 at 3231-35. In its response to the non-final

rejection, Genentech agreed that Nagle, Tomei, and Kurano each taught a

"glutamine-free" culture medium. 7 Id. at 3247-52. As a result, how Nagle, Tomei,

and Kurano defined a glutamine-free medium informs how Genentech and the

Examiner understood the meaning of the term. See Am. Radio LLC v. Qualcomm

Inc., 578 F. App'x 975, 980 (Fed. Cir. 2014) (stating that prior "can often help to




7
 Genentech overcame the objection by amending the claims to add a limitation
based on the concentration of asparagine. D.I. 60-9 at J.A. 3241, 3247-48.
                                        23
demonstrate how a disputed term is used by those skilled in the art" (quoting

Vitronics, 90 F.3d at 1584)). A review of Nagle, Tomei, and Kurano shows that

each of them taught the formulation of a cell culture medium that omits glutamine

as an ingredient.

      Nagle states, "The primary intent of this paper was to present the

formulation of a heat-stable chemically defined medium that supported increased

populations of several cell lines." D.I. 108-3, Ex. 17 at 261 (emphasis added). The

composition of the medium presented in Nagle "differ[ed] from that previously

reported by the omission of glutamine." Id. at 260. Thus, Nagle's formulation of a

cell culture medium differed from that previously reported precisely because it

omitted glutamine as an ingredient.

      Tomei describes growing mammalian cells in a "glutamine-free ...

chemically defined medium." D.I. 108-3, Ex. 18 at 2:8-12. "The composition of

the particular medium used for [Tomei's] invention is shown in Table l," which

omits glutamine as one of the "components." Id. at 2:52-55, Table 1. Tomei

further states that the composition set forth in Table 1 "does not necessarily

represent a critical formulation because other formulations may also be used." Id.

at 2:55-57. Accordingly, Tomei taught that a glutamine-free cell culture medium

was one that omitted glutamine as a component of the formulation.


                                         24
      Lastly, Kurano "investigated whether the cells were able to grow on

glutamine free medium or not." D.I. 108-3, Ex. 19 at 122. To conduct the

investigation, Kurano compared a "medium A," which was a "standard ~M-a

medium ... purchased from Gibco" to a "medium B," which was "prepared" using

the "same components" as medium A "other than glucose, glutamine and

asparagine." Id. at 114-15 (emphasis added). Thus, Kurano described a

glutamine-free cell culture medium as prepared without glutamine. as a component.

      The repeated references in the prior art to the terms "components" and

"formulations" makes clear that those skilled in the art at the time of the invention

would use the term "glutamine-free" to refer to a culture medium that was not

formulated or supplemented with glutamine. Those references are consistent with

the intrinsic evidence cited above, and accordingly, I will construe "a glutamine-

free production culture medium" as "a culture medium used in the production

phase that is not formulated or supplemented with glutamine."




                                         25
         D. "Wherein Said Citric Acid Or Citrate Is Maintained At A
            Concentration Of About 1 To 50 mmol/L During Cultivation" And
            "Is Not Bound In A Chelate Complex With Iron Or Another
            Transition Metal Ion" ('660 patent)8


    Genentech's "the concentration of citric acid or citrate that is not bound in a
    construction chelate complex with iron or another transition metal ion is kept
                 between approximately 1 and approximately 50 mmol/1 while the
                 cells are cultivated"

    Samsung's    "the concentration of citric acid or citrate in the culture medium is
    construction maintained within the claimed range during cultivation; excludes
                 concentrations below 1 mmol/1. None of the citric acid is bound
                 in a chelate complex with iron or another transition metal ion."

    Court's      "during the cultivation of the cells the citric acid or citrate is
    construction maintained at a concentration of between approximately 1 and
                 approximately 50 mmol/1 and is not bound in a chelate complex
                 with iron or another transition metal ion"

                   1. Background

         Claim 1 of the '660 patent, reformatted for clarity, provides:

          A method for reducing glucose consumption during cultivation of
          CHO, myeloma, or hybridoma cells, comprising

          cultivating CHO, myeloma, or hybridoma cells in culture medium in
          the presence of citric acid or citrate

          wherein said citric acid or citrate is maintained at a concentration
          ofabout 1 to 50 mmol/1, during cultivation and

          wherein said citric acid or citrate is not bound in a chelate complex
          with iron or another transition metal ion.



8
    This term is not at issue in the case between Genentech and Amgen.
                                             26
'660 patent at 6:30-37.

                2. Analysis

      Genentech and Samsung dispute the meaning of both "wherein" clauses of

claim 1. They disagree about the meaning of"about 1 to 50 mmol/1" in the first

"wherein" clause. And they dispute whether the second "wherein" clause requires

that all the citric acid and citrate in the presence of which the CHO, myeloma, or

hybridoma cells are cultivated must be "not bound in a chelate complex with iron."

                                 a. "About 1 to 50 nmol/1"

      Samsung asks me to construe "about 1 mmol/1" as having a strict cutoff that

"exclude[s] concentrations below 1 mmol/L." D.I. 121 at 124. It is well-

established, however, that "use of the word 'about,' avoids a strict numerical

boundary." Pall Corp. v. Micron Separations, Inc., 66 F.3d 1211, 1217 (Fed. Cir.

1995). Instead, the claim term "about" encompasses amounts slightly above or

below the specified numerical range. See Perring B. V. v. Watson Labs., Inc.-Fla.,

764 F.3d 1382, 1389 (Fed. Cir. 2014) ("about" means "approximately"). In this

case, there is no support in the intrinsic evidence for deviating from the ordinary

meaning of"about."

      Samsung identifies two examples in the written description that use 2.4

mmol/1 citrate. D.I. 121 at 129 (citing '660 patent at 4:27, 4:61, 6:20). But


                                         27
nothing about the specific amount used in the examples suggests that the word

"about" should be written out of claim 1. Samsung also relies on a declaration

submitted during prosecution wherein the inventor stated that "[d]uring the

experiments, the amount of citrate was adjusted by adding citrate to the production

bioreactor to maintain a certain level of citrate 1 - 50 mmol/L." D.I. 121 at 130

(citing D.I. 60-13, J.A. 4508 at ,r 6). This declaration, however, was directed to a

different claim limitation that is not present in the issued claim. D .I. 60-13, J.A.

4499-50 (addressing limitations reciting "adjusting the amount of the bicarbonic

acid or tricarbonic or salt thereof, if necessary, to achieve a reduction in the rate of

glucose consumption by at least about 40%"). Thus, there is nothing about the

declaration that suggests that Genentech was making a clear and unmistakable

disclaimer of"about 1 mmol/1" in the present claim limitation. Because nothing in

the intrinsic record suggests a strict cutoff, I will not adopt Samsun' s construction

of"about 1 mmol/1." Instead, I will give the term its plain and ordinary meaning-

i.e., "approximately."

                                  b. "not bound in a chelate complex with iron"

      Genentech asks that I construe the second "wherein" clause as restricting the

first "wherein" clause, and thus read the "not bound in a chelate complex with

iron" limitation as applying only to the citric acid and citrate that is kept in a


                                           28
concentration of about 1 to 50 nmol/1 during cultivation. The problem with this

construction is that it conflicts with the plain language of the claim. It is clear from

the claim's plain language that both "wherein" clauses are restrictive clauses that

modify (i.e. get their antecedent basis from) the first mention of "citric acid or

citrate" in the claim, i.e., the citric acid or citrate in the presence of which the

CHO, myeloma, or hybridoma cells are cultivated. Thus, the citric acid or citrate

in which the cultivation is performed must be both ( 1) in a concentration of about 1

to 50 nmol/1 and (2) not bound in a chelate complex with iron. Accordingly, I

agree with Samsung's construction that "[n]one of the citric acid is bound in a

chelate complex with iron or another transition metal ion."

       In support of its position, Genentech points to the following language in the

written description:

        The cultivation is performed in the presence of one or more bi- or
        tricarbonic acids or their salts ... at a concentration of about 1 to 50
        mmol/1. Specifically, where the di- or tricarbonic acid or salt is citric
        acid or citrate, this amount of citric acid or citrate is not bound in
        chelate complex with iron or another transition metal ion.

'660 patent at 2:9-16 (emphasis added). Genentech is correct that "this amount"

refers to the citric acid and citrate that are at a concentration of about 1 to 50

mmol/1. But the quoted passage does not say that other amounts of citric acid or

citrate are bound (or not bound) in chelate complex with iron. Thus, it does not

contradict or conflict with the plain language of the claim. On the contrary, the
                                          29
quoted passage is entirely consistent with giving both "wherein" clauses of claim 1

their plain meaning and reading them each as limiting the citric acid or citrate in

which the cultivation of the CHO, myeloma, or hybridoma cells occurs.

      The evidence that most strongly favors Genentech' s position is the

specification's description of one of at least three embodiments identified in the

patent as "preferred":

        Bi- and tricarbonic acids are preferably added as an alkali metal or
        alkaline metal salt or as free acid at a concentration of about 1 to 50
        mmol/1. This acid is preferably not bound to a chelate complex with
        iron or another transition metal. However, the medium may
        preferably contain an additional amount of a bi- and tricarbonic acid
        or a citrate salt thereof in a chelate complex with iron.

Id. at 2:58-64 (emphasis added). The first two sentences in this passage describe

the preferred embodiment as having unbound citric acid in a concentration of 1 to

5 0 mmol/1. The last sentence suggests that either this preferred embodiment or a

different preferred embodiment may contain an additional amount of citric acid or

citrate that is bound.

      Although a "claim construction that would exclude the preferred

embodiment is rarely, if ever, correct and would require highly persuasive

evidentiary support," Rexnord Corp. v. Laitram Corp., 274 F.3d 1336, 1342 (Fed.

Cir. 2001) (internal quotation marks and citation omitted), the disclosure of this



                                          30
latter embodiment does not alter my conclusion to adopt Samsung's construction

of the "not bound" limitation. My reasoning is threefold.

      First, the embodiment at issue is not "the preferred embodiment," but rather

one of at least three and possibly four embodiments identified by the patent as

preferred. '660 patent at 2:58-64. Second, during the prosecution of the patent,

the Applicant disclaimed a culture medium that contained bound citrate. The

Applicant added the "not bound" limitation to overcome a rejection that was based

on the Examiner's conclusion that a prior art reference (WO93/00423) anticipated

the patent's independent claims that did not include a "not bound" limitation.

WO93/00423. disclosed a culture medium that contained both chelated (i.e., bound)

and free citrate. Because the Applicant disclaimed during the patent's prosecution

a culture medium that contained bound citric acid, Genentech cannot now

recapture that relinquished claim scope. See Omega, 334 F.3d at 1323. Third, the

claim language itself is clear, and "it is the claims, not the written description,

which define the scope of the patent right." Laitram Corp v. NEC Corp., 163 F.3d

1342, 1347 (Fed. Cir. 1998) (emphasis in the original) (citations omitted).

      Finally, citing an expert's declaration, Genentech argues that requiring all of

the citric acid and citrate to be not bound is "inconsistent with the real-world

conditions necessary for cell growth[,]" as "it was well understood [when the


                                           31
patent was prosecuted] that cells require trace amounts of iron and other transition

metals to survive in culture." D.I. 121 at 126. Such extrinsic evidence, however,

"in general [i]s less reliable than the patent and its prosecution history in

determining how to read claim terms." Phillips, 415 F.3d at 1318. Moreover,

"a court should discount any expert testimony that is clearly at odds with the claim

construction mandated by the claims themselves, the written description, and the

prosecution history." Id. (internal quotation marks and citation omitted). In this

case, the plain language of the claim and the prosecution history make clear that

the Applicant did not pursue claims covering trace amounts of citrate or citric acid

bound in a chelated complex with iron.

       Accordingly, I will construe the "not bound" limitation as applying to all the

citric acid or citrate used during cultivation and will construe the two "wherein"

clauses of claim 1 to mean: "during the cultivation of the cells the citric acid or

citrate is maintained at a concentration of between approximately 1 and

approximately 50 mmol/1 and is not bound in a chelate complex with iron or

another transition metal ion."

ill.   CONCLUSION

       I will construe the disputed terms as explained above.

       The Court will issue an Order consistent with the Memorandum Opinion.


                                           32
